Case 1:20-cv-00170-LMB-JFA Document 51 Filed 09/29/20 Page 1 of 1 PageID# 323




                          CIVIL MOTION MINUTES
                          (via TELECONFERENCE)


Date: 09/29/20                                         Judge: Brinkema
                                                       Reporter: T. Harris
Time: 3:04pm – 3:56pm


Civil Action Number:    1:20cv170

 Muna al-Suyid et al                     vs.   Khalifa Hifter et al

Appearances of Counsel for        (X) Pltf         ( X ) Deft

Motion to/for:
#38 Deft Motion to Dismiss for Failure to State a Claim




Argued &
( ) Granted ( ) Denied ( X) Granted in part/Denied in part
( )Held in Abeyance ( ) Taken Under Advisement ( ) Continued to ( ) Overruled


 Court orders case stayed for 60 days




( ) Memorandum Opinion to Follow
(X ) Order to follow
